[J-21-2019]
                     IN THE SUPREME COURT OF PENNSYLVANIA
                                WESTERN DISTRICT

     SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


    IN RE: PETITION OF J.M.Y.                    :   No. 33 WAP 2018
                                                 :
                                                 :   Appeal from the Order of the Superior
    APPEAL OF: PENNSYLVANIA STATE                :   Court entered February 14, 2018 at
    POLICE                                       :   No. 1323 WDA 2015, vacating the
                                                 :   Order of the Court of Common Pleas
                                                 :   of Allegheny County entered March
                                                 :   10, 2015 at No. CC 1419 of 2014 and
                                                 :   remanding.
                                                 :
                                                 :   ARGUED: April 9, 2019


                                          OPINION


JUSTICE TODD                                         DECIDED: OCTOBER 15, 2019
         In this appeal brought by the Pennsylvania State Police (“PSP”), we address

whether the lower courts had jurisdiction to consider the challenge by Appellee J.M.Y. to

his certification for involuntary mental health treatment pursuant to Section 303 of the

Mental Health Procedures Act (“MHPA”)1, where his challenge was brought two years

later under the Uniform Firearms Act.2          Concluding that the lower courts lacked

jurisdiction, we reverse the order of the Superior Court.

                              I. Facts and Procedural History

         The following salient facts were established at the trial court hearing on Appellee’s

2014 petition to vacate and expunge his mental health treatment records, which was held

on January 8, 2015 (“Expungement Hearing”). In the autumn of 2012, Appellee, a


1   50 P.S. § 7303.
2   18 Pa.C.S. §§ 6101-6128.
resident of Blair County, Pennsylvania, was enrolled as a freshman at the University of

Pittsburgh. N.T. Expungement Hearing, 1/8/15, at 27. On September 22, 2012, Appellee

attended a fraternity party at which he consumed alcoholic beverages. Appellee recalled

that he subsequently left the party after being informed by some of the fraternity members

that the allegedly dour countenance he exhibited while walking about campus made them

reluctant to accept him as a member of their fraternity. Id. at 29. Sometime thereafter,

he encountered University of Pittsburgh police officers who were answering a call from

their emergency dispatch center that there was an intoxicated individual attempting to

harm himself outside of one of the residence halls of the university.

         Four police officers responded to the call, and, on arriving at the location

mentioned in the dispatch, noticed Appellee, who began to walk away from them despite

their request that he stop. Id. at 49. The officers pursued, and one of the responding

officers, Sergeant Andrew Redman, testified that he tackled Appellee from behind due to

his concern that Appellee might still be in possession of an instrumentality which he may

have used to harm himself. Sergeant Redman also related that, once Appellee was on

the ground, he spat at the officers, and that he became angry and uncooperative after

being handcuffed. Id. at 52. Sergeant Redman additionally recounted that Appellee

appeared to be intoxicated, had sustained superficial cuts to his arm and wrist area, and

that other officers found a small knife attached to a money clip on the ground near

Appellee. Id. at 51, 53.

         Sergeant Redman transported Appellee to Presbyterian Hospital in Pittsburgh,

from which Appellee was transferred to a nearby psychiatric treatment facility, Western

Psychiatric Institute and Clinic (“WPIC”). Id. at 50. Sergeant Redman filled out a petition

requesting an involuntary emergency examination pursuant to Section 302 of the MHPA3


3   50 P.S. § 7302.

                                     [J-21-2019] - 2
to determine if Appellee was severely mentally disabled and in need of emergency

treatment.4 Id. at 6, 54-55. After examination, the treating physician opined that Appellee

was severely mentally disabled and in need of emergency treatment; thus, in accordance

with Section 302, Appellee was involuntarily committed for treatment at WPIC.

       Two days later, on September 24, 2012, pursuant to Section 303(a) of the MHPA,5

Appellee’s attending psychiatrist at WPIC applied for certification of an extended 20-day

period of involuntary commitment and treatment for Appellee. Although Section 303(b)

requires the holding of a hearing on the application before a mental health review officer

or a judge at the facility in which the involuntarily committed person is being housed within

24 hours of the application having been filed, and also directs that counsel be appointed

to represent the person at that hearing, see 50 P.S. § 7303(b), the evidence adduced

from the certified record in this matter is equivocal as to whether these mandatory

requirements were met.

       In this regard, at the Expungement Hearing, a “Certification” dated September 25,

2012, and executed by Mental Health Review Officer Robert Zunich, was entered as an

exhibit and described. The first portion of this Certification stated that a hearing was held

on the Section 303 petition, at which Appellee was present and represented by the Office

of Public Defender. Incongruously, however, the form also contained a notation that the

patient did not attend the hearing. N.T. Expungement Hearing, 1/8/15, at 20. The

Certification directed that Appellee receive outpatient treatment for 20 days. Id. at 11.

4 Under the version of the MHPA in effect at the time of Appellee’s commitment, an
individual was considered severely mentally disabled “when, as a result of mental illness,
his capacity to exercise self-control, judgment and discretion in the conduct of his affairs
and social relations or to care for his own personal needs is so lessened that he poses a
clear and present danger of harm to others or to himself.” 50 P.S. § 7301(a) (effective
until 4/22/19). The present version of the MHPA retains this definition but also offers for
certain patients, as an alternative to commitment to a mental health treatment facility, the
option of assisted outpatient treatment which the MHPA details in 50 P.S. § 7301(c).
5 50 P.S. § 7303.



                                      [J-21-2019] - 3
      For his part, Appellee testified at the Expungement Hearing that he never attended

any hearing or conference before the hearing officer who was considering the Section

303 certification application, nor was he ever advised by anyone that such a hearing was

to be held on September 25, 2012. Id. at 33-35. Appellee did recall that he was told by

the head nurse on his floor that “they were going to try to make me stay for another 20

days,” and that the nurse allegedly cautioned him “not to comply with the doctor or the

public defender or anybody else who tried to get [him] to sign any documents.” Id. at 32-

33. Appellee recounted that he followed that admonition and refused to sign forms

presented to him by the doctor and the public defender on the morning of September 25,

2012. Id.

      Appellee additionally denied ever having been furnished a copy of the Certification,

stipulating to any facts contained therein, or agreeing to any plan of mental health

treatment. Id. at 35-36. All that Appellee could recall was that he was told on the morning

of September 25, 2012 that he could collect his things and go home. Id. at 36. Appellee

claims to have never received any discharge summary or treatment instructions from

WPIC. Id.

      The public defender whose initials appeared on the Certification, Ernest Simon,

Esq., also appeared at the Expungement Hearing. Id. at 16. Simon related that he did

not specifically recall Appellee, but he attributed that to the sheer volume of clients —

50,000 — he has handled over the span of his career. Id. After reviewing the Certification

and other items of record, Simon concluded that Appellee did not attend the hearing, but

Simon stated that he, nevertheless, would have spoken with Appellee. Id. at 17. Simon

noted that, as a general practice, WPIC and its parent entity UPMC preferred not to

discharge patients who had been involuntarily committed for liability purposes, so they

would rather have a hearing officer make the final decision regarding release. Id. Further,




                                     [J-21-2019] - 4
if a witness was unavailable, WPIC’s custom was to refile the petition, resulting in the

patient remaining confined until the next hearing date; thus, if the treating physician and

the hearing officer thought the patient would not be a danger to himself or others, reaching

a stipulation allowed the patient to go home without having to wait in the hospital until the

next hearing. Id. at 17-19. Simon also explained that, whenever a stipulated plan of

outpatient treatment was agreed to by all parties as a condition for a patient’s immediate

release, it was the practice of the hearing officer to require that the patient enter into an

agreement to continue outpatient care under a Section 303 involuntary commitment

order. Id.

       Appellee was, in fact, discharged from WPIC on September 25, 2012. Curiously,

as recounted at the Expungement Hearing, his discharge papers noted that he was

“discharged to home with his parents after winning his 303 hearing on 9/25/12 after police

did not show up.” Id. at 36. In this regard, Sergeant Redman testified at the Expungement

Hearing that he had no recollection of being informed of any Section 303 hearing requiring

his attendance. Id. at 54-55. Thereafter, and as we will discuss further below, Appellee

did not petition the court of common pleas for review of the Certification, as permitted by

Section 303(g) of the MHPA.6


6This subsection provides:
             (g) Petition to Common Pleas Court.--In all cases in which
             the hearing was conducted by a mental health review officer,
             a person made subject to treatment pursuant to this section
             shall have the right to petition the court of common pleas for
             review of the certification. A hearing shall be held within 72
             hours after the petition is filed unless a continuance is
             requested by the person's counsel. The hearing shall include
             a review of the certification and such evidence as the court
             may receive or require. If the court determines that further
             involuntary treatment is necessary and that the procedures
             prescribed by this act have been followed, it shall deny the
             petition. Otherwise, the person shall be discharged.
50 P.S. § 7303(g).

                                      [J-21-2019] - 5
       Over two years later, on November 24, 2014, Appellee filed a “Petition to Vacate

and Expunge Involuntary Civil Commitment,” alleging, broadly, “that there was no lawful

basis for his commitment, which was effectuated through flawed procedures pursuant to

Section 302 and 303 of the [MHPA].” Petition to Vacate, 11/24/14, at ¶ 12. More

specifically, he claimed that his involuntary commitment under Section 302 of the MHPA

was unlawful because it was not supported by adequate medical findings, and that he

was denied his procedural due process rights because he was not afforded a hearing

before being involuntarily committed.     Id. at ¶¶ 24, 29. Appellee asserted that the

maintenance of his commitment records served as bar to his lawful ownership and

possession of a firearm under Pennsylvania and federal law.7 Id. at ¶¶ 23, 28. He

contended that these prohibitions, in turn, prevented him from realizing his career

objective of becoming a law enforcement officer. Id. at ¶ 37. Appellee averred that these

claims for relief “are based on the Court’s inherent authority to remedy the affects [sic] of

flawed commitment procedures, the statutory authority given Court’s [sic] to craft




7 As a matter of state law, 18 Pa.C.S. § 6105(a)(4) prohibits an individual who has been
involuntarily committed to a mental institution for inpatient care and treatment from
possessing or using a firearm. Similarly, under federal law, 18 U.S.C. § 922(g)(4)
prohibits any person who has been committed to a mental institution from possessing “in
or affecting commerce, any firearm or ammunition.”



                                      [J-21-2019] - 6
appropriate relief pursuant to [Section] 6105(f)(1)[8] and 6111.1(g)(2)[9] [of the Uniform

Firearms Act] and the available remedies for the violations of [his] constitutional and civil

rights.” Id. at ¶ 16. Appellee requested that the trial court vacate his initial commitment

of September 21, 2012, as well as order the expungement of all of his commitment

records in the possession of treatment facilities and public agencies.

       As indicated above, the trial court, by the Honorable John A. Zottola, conducted

the Expungement Hearing on this petition on January 8, 2015, and, on March 10, 2015,

he entered an order denying Appellee’s expungement petition.10 In his opinion prepared


8 This section states:
       (f) Other exemptions and proceedings.--
               (1) Upon application to the court of common pleas under this
               subsection by an applicant subject to the prohibitions under
               subsection (c)(4) [prohibiting ownership or possession of a
               firearm by anyone who was involuntarily committed for
               inpatient care and treatment at a mental institution pursuant
               to sections 302, 303 or 304 of the MHPA], the court may grant
               such relief as it deems appropriate if the court determines that
               the applicant may possess a firearm without risk to the
               applicant or any other person
18 Pa.C.S. § 6105(f)(1).
9 This section provides, in relevant part:

       (g) Review by court.--
                                         ***
               (2) A person who is involuntarily committed pursuant to
               section 302 of the Mental Health Procedures Act may petition
               the court to review the sufficiency of the evidence upon which
               the commitment was based. If the court determines that the
               evidence upon which the involuntary commitment was based
               was insufficient, the court shall order that the record of the
               commitment submitted to the Pennsylvania State Police be
               expunged.
18 Pa.C.S. § 6111.1(g)(2) (effective 3/5/15-6/19/16) (footnote omitted).
10 The trial court also entered a subsequent order on July 27, 2015 granting Appellee’s

request for relief under 18 Pa.C.S. § 6105(f)(1) and lifting the Pennsylvania restriction on
Appellee’s right to possess a firearm. This order is not before us for review. Appellee
continues to seek vacation of his involuntary commitment and expungement of his mental
health treatment records in order to allow him to possess a firearm without contravening
the prohibition established under federal law. See 18 U.S.C. § 922(g)(4).

                                      [J-21-2019] - 7
pursuant to Pa.R.A.P. 1925(a), Judge Zottola noted that Appellee’s reliance on 18

Pa.C.S. § 6111.1(g)(2) was misplaced because that section did not allow a petitioner to

obtain expungement of mental health records where the commitment was pursuant to

Section 303 of the MHPA. Trial Court Opinion, 10/17/15, at 2 (citing In re Jacobs, 15 A.3d
509 (Pa. Super. 2011) (holding that trial court had no jurisdiction under 18 Pa.C.S. §

6111.1(g) to consider a petition to expunge records of an individual’s involuntary

commitment under Section 303 filed five years after commitment order was entered)).

Judge Zottola observed that the Superior Court in In re Jacobs had also determined that

the “heightened due process requirements” afforded by Section 303 insured that the

earlier commitment under Section 302 was valid; thus, he proceeded to examine whether

the evidence was sufficient to establish that “the due process requirements of a Section

303 commitment were sufficiently met with regard to [Appellee].” Id. at 2-3.

      Judge Zottola determined that the application for Appellee’s involuntary

commitment under Section 303 was timely and properly filed, and that the application

contained an attestation by the attending psychiatrist that Appellee was informed that this

commitment action was being taken. Judge Zottola also found that the Certification

established that a hearing was held on September 25, 2012, which comported with the

requirements of Section 303(b) of the MHPA that a hearing be held within 24 hours of the

filing of an involuntary commitment petition. Judge Zottola observed that Appellee’s

absence from the hearing was noted in the Certification, which he viewed as

demonstrating “that the matter was uncontested and resolved by stipulation,” id. at 3, and

further noted that Section 303 did not require that Appellee be actually present at the

hearing. Judge Zottola ultimately concluded that, because the procedural requirements

of Section 303 were met, Appellee’s involuntary commitment under this section was valid,

and Appellee was not entitled to expungement of his treatment records.




                                     [J-21-2019] - 8
       Appellee appealed to the Superior Court. A panel of that court initially affirmed

the trial court’s order in a divided unpublished memorandum opinion. See In re J.M.Y.,

1323 WDA 2015 (Pa. Super. filed Nov. 16, 2016). Subsequently, however, the full court

granted reargument of that decision before an en banc panel, which issued a divided

published opinion reversing the order of the trial court. See In re J.M.Y., 179 A.3d 1139

(Pa. Super. 2018) (en banc).11

       The court began its analysis with a discussion of In re Ryan, 784 A.2d 803 (Pa.

Super. 2001) (concluding that, because an individual who was involuntarily committed

under Section 303 did not receive his informal hearing on the commitment petition within

24 hours as required by Section 303(b), nor, after he petitioned the court of common pleas

for review of his certification by the mental health review officer under Section 303(g), did

he receive a hearing in that court within 72 hours as that provision required, his due

process rights were violated, which necessitated vacating the Section 303 commitment

order and expunging his treatment records).         The majority viewed In re Ryan as

establishing the proposition that, whenever the procedures set forth in the MHPA are not

followed in a Section 303 commitment proceeding, the involuntarily committed person

has been denied due process, and the commitment must be vacated as well as the

records thereof destroyed.

       The majority acknowledged the holding of In re Jacobs, cited by the trial court, that,

once a person has been committed under Section 303, this forecloses judicial review of

the Section 302 commitment; however, it interpreted In re Ryan as establishing an

exception to this general principle for situations where the due process rights of the

involuntarily committed individual were violated.       Thus, the majority reasoned that,

11 The majority opinion was authored by Judge Jacqueline Shogan and joined by
President Judge Susan Gantman, P.J.E. John Bender, and Judges Mary Jane Bowes,
Anne Lazarus, Paula Ott, Victor Stabile and Alice Dubow. Judge Judith Olson penned a
dissenting opinion.

                                      [J-21-2019] - 9
whenever a Section 303 commitment does not furnish adequate due process to the

involuntarily committed person, In re Jacobs does not preclude the vacation of that

individual’s Section 302 commitment and expungement of his or her treatment records.

       The court then recited the language of Sections 303(c)-(g) of the MHPA, and

concluded that, based on its review of the certified record in this matter, “the certification

was not proper and, therefore, the Section 303 commitment was not valid.” In re J.M.Y.,
179 A.3d at 1145. The court highlighted the fact that Appellee testified that he was

unaware that the Section 303 commitment hearing would be held on September 23, 2012,

the testimony of his public defender that Appellee did not attend the hearing, the testimony

of Sergeant Redman that he did not appear at such a hearing, and the notation in the

Certification that Appellee did not appear at the hearing.

       The court also noted how, in its view, the Certification did not meet the

requirements of Section 303(d) because it did not contain any explanation of Appellee’s

right to appeal to the court of common pleas under Section 303(g), nor an explanation of

his right to continuing representation by counsel in pursuing such an appeal. Also, the

majority pointed out that there was no evidence Appellee was ever served with the

Certification as required by Section 303(e), and it called attention to the statement in the

discharge summary that Appellee “won” his Section 303 hearing as further evidence the

Certification was not valid. Accordingly, because it concluded Appellee’s due process

rights were violated, “fundamental fairness” required his Section 303 commitment be

expunged. Id. at 1148-49.

       The court further concluded that, because Appellee had also challenged the

validity of his Section 302 petition, and the trial court never ruled on that question, given

its conclusion that the Section 303 Certification was not valid, it was necessary to remand

the matter to the trial court so that, in addition to expunging the records of Appellee’s




                                      [J-21-2019] - 10
Section 303 commitment, it could hold a hearing to determine whether there was sufficient

evidence to support Appellee’s Section 302 commitment.

       Judge Olson dissented. She began by observing that caselaw from the Superior

Court, such as In re Jacobs, supra, held that 18 Pa.C.S. § 6111.1(g), which Appellee

relied upon in his petition, did not allow an individual to seek expungement of a

commitment and accompanying mental health records obtained under Section 303.

Judge Olson noted that Section 6111.1(g)(2) allows a trial court to review the sufficiency

of the evidence supporting a Section 302 commitment and to expunge those records, but

it does not confer on a trial court that same power with respect to a commitment under

Section 303.

       Judge Olson criticized the majority for failing to explain what other statutory

authority gave any court, including the Superior Court, the jurisdiction to review the

sufficiency of a Section 303 commitment which had become final over two years prior,

as, from her perspective, no such statutory source existed. Judge OIson observed that

Section 303(g) did give Appellee the right to appeal his Certification to the court of

common pleas; however, because our Court has ruled that such a certification constitutes

a final adjudication from which an appeal must be taken within 30 days, see In re K.L.S.,

934 A.2d 1244 (Pa. 2007), and 42 Pa.C.S. § 5571, Appellee had until October 25, 2012

to appeal his Certification to the court of common pleas, which he did not. Thus, in Judge

Olson’s view, the trial court had no jurisdiction to entertain Appellee’s instant petition for

relief, as it was filed well beyond that date. Correspondingly, Judge Olson concluded that

the trial court’s lack of jurisdiction to review the Section 303 certification, which was, thus,

still extant, also precluded the trial court from reviewing the Section 302 certification.

Hence, she would have affirmed the trial court’s order dismissing Appellee’s petition.




                                       [J-21-2019] - 11
       PSP12 filed a petition for allowance of appeal of the en banc Superior Court’s

decision and order, which we granted with respect to the following issue:
               Did the Pennsylvania Superior Court err when it exercised
               jurisdiction to review a commitment under 50 P.S. § 7303,
               when no timely appeal was filed, and the challenge was
               brought years later under the Pennsylvania Uniform Firearms
               Act, 18 Pa.C.S. §§ 6111.1(g)(2) & 6105(f)(1)?
In re Petition of J.M.Y., 194 A.3d 121 (Pa. 2018) (order).

                              II. Arguments of the Parties

       PSP argues the Superior Court erred in exercising jurisdiction over Appellee’s

appeal, given that Appellee failed to file an appeal after he was committed under Section

303 of the MHPA. PSP contends the two sections under which Appellee brought this

action — 18 Pa.C.S. § 6105(f)(1) and 18 Pa.C.S. § 6111.1(g) — do not allow a court to

review a commitment under Section 303. PSP notes that Appellee’s right to appeal his

Section 303 commitment was provided by Section 303(g), and, although that provision

does not set a specific time period during which an appeal must be taken, the 30-day time

period in 42 Pa.C.S. § 5571(b) applies. PSP emphasizes that our Court has been clear

that this time period “may not be extended in the absence of fraud or its equivalent.”

PSP’s (Redacted) Brief at 11 (quoting Luckenbach v. Luckenbach, 281 A.2d 169, 169

(Pa. 1971)).    Given these controlling legal principles, PSP decries the fact that the

Superior Court never explained how it could grant itself jurisdiction in this matter, a point

underscored by Judge Olson’s dissent.

       PSP also maintains that the Superior Court contravened its prior decision of In re

Jacobs, supra, without distinguishing or overruling it. In PSP’s view, In re Jacobs is

12 The PSP has statutory responsibility to administer the Uniform Firearms Act, and,
accordingly, receives notification of an individual’s involuntary mental health treatment; it
also maintains those records in a database for use in conducting instant background
checks “to determine whether the potential purchaser or transferee is prohibited from
receipt or possession of a firearm under Federal or State law.” 18 Pa.C.S. §
6111.1(b)(1)(ii).

                                      [J-21-2019] - 12
dispositive of this matter, inasmuch as that decision established that 18 Pa.C.S. §

6111.1(g) cannot be used as a vehicle to review a Section 303 commitment, due to the

fact that it only confers jurisdiction on a court to review Section 302 commitments.

Moreover, PSP avers, the court’s decision is in tension with this Court’s decision in In re

Vencil, 152 A.3d 235 (Pa. 2017) (holding that Section 6111.1(g)(2) empowers a court to

conduct only a limited review of the evidence available to the treating physician to

determine if it was sufficient to support a Section 302 commitment, but this statute did

not, by its terms, authorize a broader de novo review by the trial court of the validity of the

underlying commitment, nor, given the differences in statutory language between Section

302 and Section 303, was it appropriate to interpret Section 302 by relying on caselaw

involving Section 303). In PSP’s view, In re Vencil established that Section 6111.1(g)(2)

allowed nothing more than a sufficiency of the evidence review of a Section 302

commitment.

       Lastly, PSP proffers that there are “substantial public policy implications” if the

Superior Court’s decision in this matter is not reversed. PSP’s (Redacted) Brief at 15.

Specifically, PSP maintains that, if individuals subject to Section 303 commitments are

permitted to challenge those commitments years later in this manner, it would be at a

substantial disadvantage in defending its statutory duties because Section 303 does not

require the retention of the record of the hearing on the 303 commitment beyond a year.

Because a successful challenge results in expungement of the commitment from its

records, dangerous and unstable individuals could wrongfully obtain firearms, placing the

public at great risk.13

13The Berks County Office of Mental Health and the Blair County Department of Social
Services have filed a joint amicus brief in support of PSP. Therein, both entities suggest
that the time for challenging a Section 303 certification should be 30 days, in accordance
with Section 5571 of the Judicial Code, or, alternatively, no longer than one year, the time
period for which records of the informal hearing are required to be kept under Section



                                      [J-21-2019] - 13
       Appellee responds by first suggesting that we dismiss this appeal as improvidently

granted because PSP purportedly erroneously averred in its petition for allowance of

appeal that Appellee’s challenge to his Section 303 commitment was based on Sections

6105(f)(1) and § 6111.1(g) of the Uniform Firearms Act. Rather, Appellee maintains that

only his challenge to the Section 302 commitment was brought under those statutory

provisions; however, he contends that his challenge to his Section 303 commitment “was

filed pursuant to his constitutional rights to due process and fundamental fairness.”

Appellee’s Brief at 16. Appellee emphasizes that courts have consistently recognized

that, because involuntary commitment constitutes a serious deprivation of liberty, it will

be valid only if the due process protections reflected in the mandates of the MHPA are

strictly followed. Appellee argues that, whenever these requirements are not complied

with, then courts will hold the commitment unlawful and order records related to the

treatment process expunged.

       Here, Appellee alleges that he was denied due process for the following reasons:

(1) he failed to receive a copy of the Section 303 application executed by the treating

physician, or notice of the September 25, 2012 proceeding, thereby denying him his right

to be present at the hearing and depriving him of his due process right to challenge the

reasons proffered in the application to justify his commitment; (2) because he was not

present at the informal hearing, the hearing officer never informed him of the nature of

the proceedings as required by Section 303(c)(1), nor did he agree to the stipulation that

was entered; (3) he was not advised of his right to have private representation at the


7303(b) of the MHPA. Amici highlight the difficulties attendant to conducting meaningful
judicial review in the absence of a record of an extended involuntary commitment
proceeding. Amici also suggest that, if there were a breakdown of the hearing process
as Appellee has contended, then the proper remedy would have been for him to seek
restoration of his right to appeal nunc pro tunc. Amici argue that, by failing to seek such
relief and, instead, bringing the instant petition to vacate, Appellee has waived his right to
now seek nunc pro tunc relief.

                                      [J-21-2019] - 14
informal hearing as mandated by Section 303(b); (4) he did not receive a copy of the

Certification entered by the hearing officer as required by Section 303(e); (5) the

Certification failed to comport with the enumerated requirements of Section 303(d)

because it did not contain a description of the treatment nor any explanation showing that

the treatment was adequate and appropriate based on the information produced at the

informal hearing, nor did it inform Appellee of his right to appeal under Section 303(g) and

his continuing right to be represented by counsel during that process; (6) the Certification

was improper because Section 303(a) allows extended involuntary treatment only in

emergency situations, and there was no emergency given that he was released within 72

hours of his original commitment; and (7) Section 303(f), dealing with the effect of a

Certification, authorizes inpatient treatment only at an approved facility, and this did not

occur.

         Appellee argues that, because of these procedural defects, he was denied his

constitutional rights to due process, and, thus, no valid Section 303 commitment ever took

place. In Appellee’s view, the testimony of the public defender showed that the procedure

which was utilized in his case was merely an artifice used to obtain Appellee’s immediate

release. Appellee contends that, although the involved parties may have been well-

intentioned, because he had no knowledge of the proceedings, and did not consent to

them, his due process rights were violated, and the Superior Court properly exercised

jurisdiction, vacated the Certification, and expunged the records of his commitment.

         Appellee also contends that PSP has waived its objection to the trial court’s review

of the Certification because it did not object to that court’s exercise of jurisdiction at the

time it held the hearing, but, instead, raised this matter for the first time in its appeal to

the Superior Court. Appellee avers that, in any event, Section 303(g) does not provide




                                       [J-21-2019] - 15
that an appeal to the trial court is the only means of attacking the validity of a certification,

and, moreover, does not set a time limit during which such a challenge must be brought.

       Further, Appellee proffers that Section 303(g) is inapplicable because that section,

according to its terms, “applies only to ‘a person made subject to treatment pursuant to

this section,’” and, according to him, he was never subject to any involuntary treatment.

Appellee’s Brief at 43 (quoting 50 P.S. § 7303(g)) (emphasis original). In any event,

according to Appellee, because he did not receive a copy of the Certification, he was

unaware of his right to appeal it. Appellee additionally maintains that In re Jacobs, supra,

does not control the outcome of this case, inasmuch as that case only held that 18 Pa.C.S.

§ 6111(g) could not be used to obtain an expungement of records of a Section 303

commitment, but it did not foreclose his present due process challenge.

                                         III. Analysis

       We granted review to consider whether the Superior Court erred by exercising

jurisdiction over Appellee’s petition to vacate and review an involuntary commitment

under Section 303 when no timely appeal was previously filed, and the challenge was

brought two years later under two provisions of the Uniform Firearms Act, 18 Pa.C.S. §§

6105(f)(1) and 6111.1(g)(2).14 As this question involves a purely legal issue involving




14 Before us, Appellee contends he did not rely on Sections 6105(f)(1) and 6111.1(g)(2)
of the Uniform Firearms Act in his challenge to his Section 303 Certification, but, instead,
was mounting a free-standing constitutional challenge, based on alleged due process
violations. However, we note that those sections are specifically identified in his petition.
See Petition to Vacate, 11/24/14, at ¶ 16. Moreover, both the trial court and the Superior
Court below considered his challenge to be based on these statutory provisions. See
Trial Court Opinion, 10/07/15, at 1 (recounting that Appellee filed his expungement
petition “pursuant to 18 Pa.C.S. § 6105(f)(1) and 18 Pa.C.S. § 6111.1(g)(2)”); In re J.M.Y.,
179 A.3d at 1142 (“On November 24, 2014, Appellant filed a petition to vacate and
expunge his involuntary commitment pursuant to 18 Pa.C.S. § 6105(f)(1) and 18 Pa.C.S.
§ 6111.1(g)(2).”) (footnote omitted). We will, therefore, proceed to address them.



                                       [J-21-2019] - 16
statutory interpretation, our standard of review is de novo, and our scope of review is

plenary. In re Vencil, 152 A.3d at 241.

       The crux of PSP’s challenge is that the trial court and, thus, the Superior Court

lacked jurisdiction to consider Appellee’s request to vacate his Section 303 commitment

and expunge his mental health records. It is axiomatic that subject matter jurisdiction is

the indispensable foundation of a court’s power to adjudicate the issues in a particular

case; thus, our Court will not consider the merits of a judgment of a lower court if that

court lacked jurisdiction to render the judgment. In re Leopardi, 532 A.2d 311, 315 (Pa.

1987) (“The power of the appellate court to modify a judgment is limited by the

jurisdictional powers of the tribunal below. It can give no judgment on appeal which the

lower court was incompetent to render.”); In re Petition of Acchione, 227 A.2d 816 (Pa.

1967) (where lower court did not address the question of its jurisdiction to consider a

petition and proceeded to decide its merits, our Court has the duty to determine whether

that court had jurisdiction before deciding issues presented on appeal). Accordingly, the

question of the subject matter jurisdiction of a court is nonwaivable, and, indeed, our Court

is empowered to raise the issue sua sponte. Commonwealth v. Scarborough, 64 A.3d
602, 608 n.10 (Pa. 2013).

       We begin with the statutory bases for Appellee’s petition to vacate and expunge.

Section 6111.1(g)(2) of the Uniform Firearms Act, provides, in relevant part:
              A person who is involuntarily committed pursuant to section
              302 of the Mental Health Procedures Act may petition the
              court to review the sufficiency of the evidence upon which the
              commitment was based. If the court determines that the
              evidence upon which the involuntary commitment was based
              was insufficient, the court shall order that the record of the
              commitment submitted to the Pennsylvania State Police be
              expunged.




                                      [J-21-2019] - 17
18 Pa.C.S. § 6111.1(g)(2) (footnote omitted) (emphasis added).15 Thus, this section, by

its terms, empowers a court to entertain a petition testing the sufficiency of the evidence

for a Section 302 commitment; however, it does not authorize a court to consider whether

a certification for involuntary mental health treatment pursuant to Section 303 was validly

entered, which is the focus of Appellee’s challenge. See In re Vencil, 152 A.3d at 245 (“A

sufficiency review pursuant to section 6111.1(g)(2) of the Uniform Firearms Act is merely

a mechanism to expunge the PSP’s record of an individual’s 302 commitment to remove

this barrier to his or her possession and control of firearms.”); see also In re Jacobs, 15
A.3d at 511 (“18 Pa.C.S.A. § 6111.1(g) provides no opportunity to obtain expunction of

mental health records pursuant to a commitment under [Section 303].”). We may not

rewrite this section to authorize review of Section 303 involuntary commitments when the

legislature has chosen not to include such a review process. See In re Vencil, 152 A.3d

at 243-44 (interpreting absence from MHPA of an appeals process for Section 302

commitments as a deliberate legislative choice, inasmuch as the General Assembly could

have supplied one if it chose to); see also In re Fortieth Statewide Investigating Grand

Jury, 197 A.3d 712, 721 (Pa. 2018) (refusing to rewrite the Investigating Grand Jury Act

to add hearing and evidentiary procedures which the legislature did not include).

Consequently, Section 6111.1(g)(2) did not furnish jurisdiction for either the trial court or

the Superior Court to consider the merits of Appellee’s petition.

       Likewise, Section 6105(f)(1) of the Uniform Firearms Act confers no such

jurisdiction. This section provides:
              Upon application to the court of common pleas under this
              subsection by an applicant subject to the prohibitions under
              subsection (c)(4)[16], the court may grant such relief as it

15 An amended version of Section 6111.1 took effect on June 20, 2016, but it did not alter
the text of Section 6111.1(g)(2).
16 Subsection (c)(4) states:




                                       [J-21-2019] - 18
              deems appropriate if the court determines that the applicant
              may possess a firearm without risk to the applicant or any
              other person.
18 Pa.C.S. § 6105(f)(1).

       First, this section, by its terms, merely allows a person who is precluded from

possessing or owning firearms due to a prior involuntary mental health commitment to

seek to lift that prohibition.   However, it does not provide a basis to challenge the

commitment itself.    Second, this section is silent as to the expunction of the prior

commitment.      Rather, it assumes the existence and validity of a prior involuntary

commitment, and, if the applicant is successful, as Appellee was in the instant case17, the

applicant’s right to possess or own firearms under Pennsylvania law is restored

prospectively.

       Nor do we find the proviso in Section 6105(f)(1) which allows a court to “grant such

relief as it deems appropriate,” 18 Pa.C.S. § 6105(f)(1), as encompassing the power to

order expungement of involuntary mental health commitment records whenever an

individual petitions for restoration of his or her right to own or possess firearms. In In re

Keyes, 83 A.3d 1016 (Pa. Super. 2013), the petitioner argued that the trial court had

authority to expunge records of his prior involuntary commitment under this statutory

language. However, the Superior Court rejected this argument, noting that, if it were to

find that this language conferred a power on a trial court to expunge mental health

             A person who has been adjudicated as an incompetent or who
             has been involuntarily committed to a mental institution for
             inpatient care and treatment under section 302, 303 or 304 of
             the provisions of the act of July 9, 1976 (P.L. 817, No. 143),
             known as the Mental Health Procedures Act. This paragraph
             shall not apply to any proceeding under section 302 of the
             Mental Health Procedures Act unless the examining physician
             has issued a certification that inpatient care was necessary or
             that the person was committable.
18 Pa.C.S. § 6105(c)(4) (footnote omitted).
17 See supra note 10.




                                      [J-21-2019] - 19
records, then Section 6111.1(g), which allows review of Section 302 commitments and

expungement, would be “mere surplusage,” as any expungement proceeding, including

those involving Section 302 commitments, could be brought under Section 6105(f)(1). Id.

at 1023. We find the Superior Court’s interpretation in this regard to be sound.

       In presently renouncing reliance on these statutory provisions18, Appellee seems

to be arguing that, because he is raising due process challenges to his Section 303

commitment procedure, such challenges may be brought at any time, and in the manner

he chose. We reject such a notion. As the learned Judge Benjamin Cardozo aptly noted:

“Jurisdiction exists that rights may be maintained. Rights are not maintained that

jurisdiction may exist.” Berkovitz v. Arbib & Houlberg, 130 N.E. 288, 291 (N.Y. 1921).

Merely because Appellee presented claims of a constitutional dimension did not confer

jurisdiction on a court to adjudicate them. Even constitutional challenges must be brought

in a manner specified by law, and in a timely fashion, or else they are waived. See

Commonwealth v. Knox, 190 A.3d 1146, 1152 (Pa. 2018) (observing that “[c]onstitutional

claims are subject to waiver regardless of their importance”).

       Moreover, Section 303(g) of the MHPA furnished a means for Appellee to raise

due process challenges to the commitment procedure which led to the entry of the

Certification.19 This section provides:

              (g) Petition to Common Pleas Court.--In all cases in which
              the hearing was conducted by a mental health review officer,
              a person made subject to treatment pursuant to this section
              shall have the right to petition the court of common pleas for
              review of the certification. A hearing shall be held within 72
              hours after the petition is filed unless a continuance is
              requested by the person's counsel. The hearing shall include
              a review of the certification and such evidence as the court

18 See supra note 14.
19 In alleging due process violations in his petition, Appellee did not cite to any specific
provisions of the Pennsylvania or United States Constitution which he claims were
violated.

                                     [J-21-2019] - 20
             may receive or require. If the court determines that further
             involuntary treatment is necessary and that the procedures
             prescribed by this act have been followed, it shall deny the
             petition. Otherwise, the person shall be discharged.
50 P.S. § 7303(g) (emphasis added).20 Thus, Appellee had the right under this section

to petition the court of common pleas for review of his Certification by the mental health

review officer, because the Certification directed him to receive 20 days of outpatient

treatment, and, thus, Appellee was “subject to treatment” under Section 303(g).21

      Although it is true, as Appellee argues, that Section 303(g) does not specify a time

within which such a petition for review must be brought, we reject his contention that the

time period for filing a petition under this section is essentially boundless. As our Court

recognized in In re K.L.S., “[i]n proceedings under the MHPA, the case is . . . heard by

the [mental health review officer], a law-trained, quasi-judicial officer who prepares a

certification of findings ‘as to the reasons that extended involuntary treatment is

necessary [and] a description of the treatment to be provided together with an explanation

of the adequacy and appropriateness of such treatment, based upon the information

received at the hearing.’” 934 A.2d at 1247-48 (quoting 50 P.S. § 7303(d)) (second

alteration original). We further held therein that the certification of the mental health

20 The MHPA also contains an identical provision at 50 P.S. § 7109(b). Section 7109,
generally, delineates the requirements for appointment as a mental health review officer
and the duties thereof.
21 We reject Appellee’s argument that this right of appeal is only triggered by an

involuntary commitment to a mental health facility, as Section 303(g) does not contain
any such limitation, and the MHPA did not at the time of Appellee’s Certification, nor does
it now, mandate involuntary commitment for every patient, but, rather directs that the
patient be treated in accordance with his or her specific needs. See 50 P.S. § 7102 (“[I]n
every case, the least restrictions consistent with adequate treatment shall be employed.”);
id. § 7107 (effective until 4/21/19) (“Individualized treatment plan means a plan of
treatment formulated for a particular person in a program appropriate to his specific
needs. . . . To the extent possible, the plan shall be made with the cooperation,
understanding and consent of the person in treatment, and shall impose the least
restrictive alternative consistent with affording the person adequate treatment for his
condition.”).



                                     [J-21-2019] - 21
review officer, as a quasi-judicial officer, constitutes a “final adjudication or determination”

of a local agency or a Commonwealth agency. Id. at 1248. Consequently, inasmuch as

a mental health review officer is considered a local agency or Commonwealth agency,

the mental health review officer must be classified as a government unit, see 42 Pa.C.S.

§ 102 (defining government unit, inter alia, as “any government agency”), and, under

Section 5571(b) of the Judicial Code, “an appeal from a tribunal or other government unit

to a court . . . must be commenced within 30 days after the entry of the order from which

the appeal is taken,” 42 Pa.C.S. § 5571(b). Appellee, therefore, had 30 days from the

date of the mental health review officer’s Certification to petition the court of common

pleas for review of any due process or other challenges to the Certification. As he did not

do so, but instead filed the instant petition over two years later, neither the court of

common pleas nor the Superior Court had jurisdiction to consider the merits of these

claims.22 Accordingly, we must reverse the order of the Superior Court, which itself

reversed the common pleas court’s order dismissing Appellee’s petition.

       However, our holding should not be viewed as dismissing the seriousness of

Appellee’s allegations that the procedural requirements of Section 303 – such as notice

of the hearing, his outpatient treatment plan, and his right to a counseled petition for

review of the hearing officer’s Certification – were not followed in his case. Further,

nothing in this Opinion should be construed as constraining Appellee’s present ability to

22 The Superior Court’s decision in In re Ryan, relied on by the Superior Court majority
below, did not purport to alter these procedural limitations for bringing due process
challenges to proceedings under the MHPA. In that case, the petitioner, unlike Appellee,
timely filed his petition for review in accordance with the requirements of Section 303(g)
of the MHPA. Because the petitioner properly raised and preserved issues of whether
the procedures governing Section 303 commitments were followed in his case, there was
no question that the Superior Court had jurisdiction to adjudicate his appeal, and to render
its ultimate decision that the failure to follow the explicit requirements of Section 303
governing the conduct of involuntary commitment proceedings constituted a due process
violation requiring the vacation of a Section 303(b) certification and expungement of
related records.

                                       [J-21-2019] - 22
petition for review of the Certification nunc pro tunc, based on these alleged procedural

irregularities. See generally Union Elec. Corp. v. Bd. of Prop. Assessment, Appeals &

Review of Allegheny Cty., 746 A.2d 581, 584 (Pa. 2000) (“[I]n civil cases, an appeal nunc

pro tunc is granted only where there was fraud or a breakdown in the court’s operations

through a default of its officers.”) (internal quotation marks omitted).

       Order reversed. Jurisdiction relinquished.

       Chief Justice Saylor and Justices Baer, Donohue, Dougherty, Wecht and Mundy

join the opinion.

       Chief Justice Saylor files a concurring opinion.




                                      [J-21-2019] - 23